a significant index no u department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aus e a ct mt company ood this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending has been granted subject_to the following conditions the company makes contributions to the plan equal to the amount of the plan_year beginning minimum_funding_standard for the equal monthly installments sco beginning and continuing through valuation report for the plan_year beginning interest charges for missed quarterly contributions note that the be installment should be credited to the funding_standard_account and that the waiver is granted for the remaining amount necessary to avoid a deficiency in the funding_standard_account this amount is based on the actuarial and includes me in six - at the end of each of the plan years beginning qe through a credit balance is maintained in the funding_standard_account of the plan that is not less than the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the internal_revenue_code standard for the plan for the plan_year beginning the company makes contributions to the plan in amounts sufficient to meet the minimum_funding se iho applying for a waiver by starting with the plan_year beginning gg the company makes all required quarterly plan_year beginning ee deadlines while the waiver for the is in effect you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the company is family-owned it operates as a wholesale_distributor to independent retailers nationwide with a complete advertising program for its clientele the products it distributes include ' the company devoted a significant commitment of capital and management time to expanding their core business from a monthly advertising program to include a new division and increase import sales including products imported from however there was a contraction in the independent retail market so the anticipated growth did not occur this combined with loss of management focus on the core business resulted in a decline of the roe advertisement sales revenue from bin a a ean for net losses to the company of in eb this in turn was largely responsible j in gam ee in and the company has taken a number of steps to improve its position including hiring new members for its management team and development of a recovery plan that includes implementation of a new budget process reduction of overhead and refocus on the core business while continuing to support the new division and increased imports shareholders family members have accepted reductions in compensation have loaned substantial amounts to the company and are in the process of selling non-essential assets to raise necessary cash your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment that increases the liabilities of a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours l donna m prestia manager employee_plans actuarial group
